Case 2:18-cv-03648-SJF-SIL Document 83-3 Filed 11/18/19 Page 1 of 3 PageID #: 770




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 DAVID T. SILVA, GERROD T. SMITH, and JONATHAN K.
 SMITH, Members of the Shinnecock Indian Nation,
                                                                                           SUFFOLK COUNTY
                                                                      Plaintiffs,          DEFENDANTS’
                                                                                           STATEMENT
                                                                                           PURSUANT TO LOCAL
                                    -against-                                              RULE 56.1

 BRIAN FARRISH, JAMIE GREENWOOD, EVAN LACZI,                                               CV18-3648 (SJF)(SIL)
 BASIL SEGGOS, NEW YORK STATE DEPARTMENT OF
 ENVIRONMENTAL CONSERVATION, and SUFFOLK
 COUNTY DISTRICT ATTORNEY’S OFFICE,

                                                                    Defendants.



         Defendant Jamie Greenwood and the Suffolk County District Attorney’s Office1 submit

 the following as and for its Statement Pursuant to Local Rule 56.1.

 1)       On June 22, 2018, the plaintiffs David Silva, Gerrod Smith and Jonathan Smith filed a

 complaint pursuant to 42 U.S.C. §1981 and §1982 alleging a Pattern of Illegal Racial

 Discrimination as against them by the defendants and seeking monetary damages and declaratory

 relief. (See Exhibit A, Complaint).

 2)       Defendant Jamie Greenwood is sued in her individual and official capacity. (See Exhibit

 A).

 3)       Defendant Jamie Greenwood is an Assistant District Attorney in the Office of the Suffolk

 County District Attorney, Hon. Timothy D. Sini. (See Exhibit A)

 4)       On May 20, 2017, plaintiff Silva was issued a criminal appearance ticket for the

 possession of undersized eels in violation of New York State law, 6 NYCRR 40-1(b)(ii). He

 was later charged with two additional offenses, ECL 13-0355 (no fish license), and 6 NYCRR

 40-1(b)(iii) (possession of eels over limit). (See Exhibit A).

 1
  The County submits that the Suffolk County District Attorney’s Office is not an entity susceptible to suit. Steed v.
 Delohery, No. 96 Civ. 2449, 1998 WL 440861, at *1 (S.D.N.Y. Aug. 4, 1998).
Case 2:18-cv-03648-SJF-SIL Document 83-3 Filed 11/18/19 Page 2 of 3 PageID #: 771




 5)       Defendant Greenwood prosecuted the charges against the plaintiff in the Southampton

 Town Justice Court. (See Exhibit A; Exhibit B, Memorandum Decision of the Hon. Gary J.

 Webber dated June 5, 2019).

 6)       On June 5, 2019, after a bench trial, plaintiff Silva was convicted of the offense of ECL

 13-0355 by the Hon. Gary J. Webber. Plaintiff was found not guilty of the two other charges.

 (See Exhibit B)

 7)       All of Defendant Greenwood’s conduct as alleged in the complaint related solely to her

 role in the prosecution of plaintiff Silva. (See Exhibit A).

 8)       Defendant Greenwood was not involved in a determination that probable cause existed to

 charge the plaintiffs, or gave legal advice to the police on the propriety of investigative

 techniques, or was engaged in any coercive interrogations of the plaintiffs.

 9)       Plaintiffs have no proof that Defendant Greenwood was involved in a determination that

 probable cause existed to charge the plaintiffs, or gave legal advice to the police on the propriety

 of investigative techniques, or was engaged in any coercive interrogations of the plaintiffs.2

 10)      The complaint alleges no conduct on the part of Defendant Greenwood that can be

 characterized as administrative or investigative in nature. (See Exhibit A).

 11)      Plaintiffs have no proof that Defendant Greenwood engaged in conduct that can be

 characterized as administrative or investigative in nature.

 2
   The defendants may point to the absence of evidence in the record to discharge its burden on an issue for which the
 plaintiff has the burden of proof, in this case that ADA Greenwood was not involved in a determination that
 probable cause existed to charge the plaintiffs, or gave legal advice to the police on the propriety of investigative
 techniques, or was engaged in any coercive interrogations of the plaintiffs. The moving party bears the initial burden
 of pointing to evidence in the record, “including depositions, documents ... [and] affidavits or declarations,”
 Fed.R.Civ.P. 56(c)(1)(A), “which it believes demonstrate [s] the absence of a genuine issue of material fact.”
 Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The moving party may also
 meet its initial burden that there is no genuine dispute by “showing ... that [the] adverse party cannot produce
 admissible evidence to support the fact.” Fed.R.Civ.P. 56(c)(1)(B); Hill v. Melvin, No. 05 Civ. 6645, 2006 WL
 1749520, at *4 (S.D.N.Y. June 27, 2006) (“The movant may discharge this burden by demonstrating to the Court
 that there is an absence of evidence to support the non-moving party's case on an issue on which the non-movant has
 the burden of proof.”); Fuertado v. City of New York, 337 F.Supp.2d 593, 599 (S.D.N.Y.2004) (“The moving party
 may use a memorandum or brief to ‘point to’ the absence of evidence and thereby shift to the nonmovant the
 obligation to come forward with admissible evidence supporting its claim.”).
Case 2:18-cv-03648-SJF-SIL Document 83-3 Filed 11/18/19 Page 3 of 3 PageID #: 772




 12)     The complaint is silent as to any custom or policy of the County of Suffolk that caused

 the alleged constitutional depravation. (See Exhibit A)

 13)     Plaintiffs have no evidence that any custom or policy of the County of Suffolk caused a

 violation of plaintiff’s constitutional rights.

 Dated: Hauppauge, New York                        Yours, etc.
        October 3, 2019                            DENNIS M. BROWN
                                                   SUFFOLK COUNTY ATTORNEY
                                                   Attorney for Defendant
                                                   County of Suffolk
                                                   H. Lee Dennison Building
                                                   100 Veterans Memorial Highway
                                                   P.O. Box 6100
                                                   Hauppauge, New York 11788

                                         BY:       ____Brian C. Mitchell_________
                                                   Brian C. Mitchell
                                                   Assistant County Attorney


 To:

 Scott M. Moore
 Moore International Law Office PLLC
 45 Rockefeller Plaza
 Suite 2000
 New York, NY 10111

 Richard H. Yorke, Esq.
 New York State Attorney General's Office
 200 Old Country Road
 Mineola, NY 11501
